141 U.S. 87 (1891)
CARPENTER
v.
STRANGE.
No. 267.
Supreme Court of United States.
Argued March 26, 1891.
Decided May 25, 1891.
ERROR TO THE SUPREME COURT OF THE STATE OF TENNESSEE.
*101 Mr. Henry Wise Garnett for plaintiff in error. Mr. James M. Baldwin was on the brief.
Mr. W. Hallett Phillips for defendant in error.
MR. CHIEF JUSTICE FULLER, after stating the case, delivered the opinion of the court.
No objection was made in the Chancery Court of Shelby County to the record of the proceedings in the Supreme Court of New York upon the ground that the transcript was incomplete or not properly authenticated. If the objections were well taken, they were removable, and they should have been raised in the court below. The record was, however, in our opinion duly exemplified, Rev. Stat. § 905; Maxwell v. Stewart, 22 Wall. 77; and was in itself complete.
The judgment or decree of the New York court was entitled to the same credit and effect in the State of Tennessee that it had in the State of New York where it was rendered. Did it receive it?
Mrs. Carpenter, Mrs. Strange and A.P. Merrill were all citizens of New York at the time of the death of the latter and the probate of his will. The action was commenced against Mrs. Strange as executrix, upon personal service, and she appeared and answered the complaint. That complaint alleged that A.P. Merrill was indebted to the plaintiff for certain trust moneys belonging to her which he had converted to his own use, and that he had conveyed to Mrs. Strange certain real state in Tennessee under such circumstances as caused the deed to be inoperative and void as against plaintiff's claim. And it was further averred that A.P. Merrill had devised a life estate to plaintiff in certain real estate upon *102 condition that she would renounce her claim for the trust moneys; and that she had not renounced, nor had she refused to renounce, because others were interested in the trust fund, and for the further reason that the condition was against conscience and justice. She therefore prayed for a decree against the defendant as executrix for the trust moneys; that the condition annexed to the devise be declared void, and the title to the real estate named be vested in her freed therefrom; and that the deed of Merrill to Mrs. Strange be declared void as against plaintiff's claim.
Mrs. Strange answered the complaint fully, and among other things denied the existence of the claim, alleged the validity of the deed of Merrill to herself, and as to the devise to plaintiff of the life estate, insisted that that devise ought to be taken and accepted by plaintiff as a full satisfaction of her claims against Merrill's estate, and prayed that it be so adjudged and decreed, and that plaintiff be compelled to release. The parties being thus at issue before a court of competent jurisdiction, the decree of that court put an end to the controversies properly litigated between them. There was no question but that the Supreme Court of New York had complete jurisdiction over the person and over the subject matter, unless in reference to the deed made by Merrill to Mrs. Strange, which involves questions requiring separate consideration. The judgment or decree was that Mrs. Carpenter recover against the estate of the decedent, and of the executrix as such, the sum of $16,436.70; that the conveyance by A.P. Merrill to Mrs. Strange was void so far as it affected the indebtedness of the estate to Mrs. Carpenter; and that any bequest or devise in A.P. Merrill's will in favor of any person or persons whatever was subject to the payment of the judgment. In the New York suit and in the bills of complaint in the Chancery Court of Shelby County, Mrs. Carpenter made substantially the same allegations in regard to the devise and its condition, and Mrs. Strange the same defence, insisting not that Mrs. Carpenter had elected, but that she ought to be compelled to accept the devise in full satisfaction of all claims and demands that Mrs. Carpenter had against Merrill at the time *103 of his death, or now had against his estate, or against Mrs. Strange in her capacity as executrix.
By the New York judgment Mrs. Carpenter's prayer that the devise should be freed from the condition, and Mrs. Strange's that Mrs. Carpenter should be required to accept the devise with the condition, were both in legal effect denied. And by the terms of the judgment the plaintiff recovered the amount of the trust money. This she could not have done if she had elected to take under the will, which would have subjected her to the operation of the condition. That judgment was a judgment de bonis testatoris, and it became Mrs. Strange's duty as executrix to apply the property of the testator wherever situated to the payment of the judgment.
There is no doubt whatever that a Federal question is presented by the record, but it is said that, conceding this, yet the Supreme Court of Tennessee also decided the case upon a question of general law sufficiently broad to support the judgment even if the Federal question was decided erroneously. And the ground thus referred to is that that court held that Mrs. Carpenter could not recover as a creditor of the estate of her father because she had elected to claim under his will as devisee. But that question was not open to the Supreme Court to decide, if it gave full faith and credit to the judicial proceedings of a sister State, since it had already been passed upon and determined by the New York court, whose judgment was put in evidence. That court, as we have already stated, not only refused to sustain Mrs. Carpenter's contention as to the invalidity of the condition, and Mrs. Strange's, that the devise must be accepted, but rendered judgment for the money and thereby determined that Mrs. Carpenter had forfeited her right to the devise. In that suit the parties were the same, the subject matter was the same, the issues were the same, as in this, and the judgment not only bound the estate, but bound Mrs. Carpenter in respect of the devise as well.
The decision before us is exactly to the contrary. It obliterates the judgment, and turns Mrs. Carpenter from a judgment creditor into a devisee. We perceive no ground upon which it was competent for the court to do this. No action *104 of Mrs. Carpenter appears upon the pleadings, proceedings and evidence, which operated to open up the New York judgment and allow that question to be again passed upon. On the contrary, she asserted her claim as creditor throughout all the proceedings, and her counsel in this case, before the hearing and on the motion that so much of the bill as referred to her alleged rights as devisee be dismissed, disclaimed any right or purpose to hold or claim a devise under the will, and insisted that no such claim was set up.
No question of election proper, where something is given by will to one who is entitled to some other thing disposed of to another, arose in any stage of this litigation. This was a case of an express condition annexed to the devise, upon compliance with which the devisee might take, and not otherwise, and the institution of the suit in New York would appear in itself to have disposed of any right to the devise. Rogers v. Law, 1 Black, 253. The position that because Mrs. Carpenter may have entertained the idea that the trust money was probably invested in the lot devised, and that the condition was so unjust that it ought not to be enforced, and gave expression to those views in the pleadings on her part in the three suits brought essentially to enforce her money claim, she should, therefore, be subjected to an estoppel, operating as a forfeiture of that claim, certain in every material particular, both as regarded the obligation to elect and the act by which the election was held to have been made, is one to which we cannot give our assent; but it is enough that the New York judgment was to the contrary, and that that judgment ought to have been respected.
In Hill v. Tucker, 13 How. 458, it was held that as the interest of an executor in the testator's estate is what the testator gives him, while that of an administrator is only that which the law of his appointment enjoins, executors in different States are, as regards the creditors of the testator, executors in privity, bearing to the creditors the same responsibility as if there was only one executor. And that although a judgment obtained against one executor in one State is not conclusive upon an executor in another, yet it is admissible in *105 evidence to show that a demand has been carried into judgment, and the other executors are precluded by it from pleading prescription or the statute of limitations upon the original cause of action.
But there the testator appointed different executors in two different States. In the case at bar there was but one executrix, and she was a citizen of the domicil of the testator and of the creditor, and the judgment rendered in that jurisdiction was conclusive against her as executrix when she took out the letters testamentary in Tennessee, because it was a judgment by a court of competent jurisdiction upon the same subject matter, between the same parties and for the same purpose. Aspden v. Nixon, 4 How. 467.
She was in privity with the decedent as to his property by the terms of the will, and the judgment against her as executrix in New York bound her in Tennessee upon the probate of the will and her qualification there. It is unnecessary to consider whether the legatees or heirs could have made any defence to the judgment upon the merits, for there was no attempt to do so.
But the adjudication of the Supreme Court of New York, that the deed of Merrill to Mrs. Strange was void so far as affecting the indebtedness of the estate to Mrs. Carpenter, rests upon far different grounds. That suit was instituted against Mrs. Strange solely as executrix, and did not purport to implead her individually. The attack upon the deed seems to have been predicated upon the theory that the realty therein described belonged to the corpus of the estate, and could only be claimed by Mrs. Strange as devisee, and to have been thrown in as ancillary to the main object of the suit, which was the recovery of judgment for the indebtedness against Mrs. Strange as executrix. But Mrs. Strange claimed title as an individual, and, under the pleadings as they stood, it might well be held that dealing in any way with the real estate was not legitimately within the issues. The objection, however, goes deeper than this.
The real estate was situated in Tennessee and governed by the law of its situs, and while by means of its power over the *106 person of a party a court of equity may in a proper case compel him to act in relation to property not within its jurisdiction, its decree does not operate directly upon the property nor affect the title, but is made effectual through the coercion of the defendant, as, for instance, by directing a deed to be executed or cancelled by or on behalf of the party. The court "has no inherent power, by the mere force of its decree, to annul a deed, or to establish a title." Hart v. Sansom, 110 U.S. 151, 155.
Hence, although in cases of trust, of contract and of fraud, the jurisdiction of a court of chancery may be sustained over the person, notwithstanding lands not within the jurisdiction may be affected by the decree, (Massie v. Watts, 6 Cranch, 148,) yet it does not follow that such a decree is in itself necessarily binding upon the courts of the State where the land is situated. To declare the deed to Mrs. Strange null and void, in virtue alone of the decree in New York, would be to attribute to that decree the force and effect of a judgment in rem by a court having no jurisdiction over the res.
By its terms no provision whatever was made for its enforcement as against Mrs. Strange in respect of the real estate. No conveyance was directed, nor was there any attempt in any way to exert control over her in view of the conclusion that the court announced. Direct action upon the real estate was certainly not within the power of the court, and as it did not order Mrs. Strange to take any action with reference to it, and she took none, the courts of Tennessee were not obliged to surrender jurisdiction to the courts of New York over real estate in Tennessee, exclusively subject to its laws and the jurisdiction of its courts. Story Confl. Laws, § 543; Whart. Confl. Laws, §§ 288, 289; Watkins v. Holman, 16 Pet. 25; Northern Indiana Railroad v. Mich. Cent. Railroad, 15 How. 233; Davis v. Headley, 22 N.J. Eq. (7 C.E. Green) 115; Miller v. Birdsong, 7 Baxter, 531; Cooley v. Scarlett, 38 Illinois, 316; Gardner v. Ogden, 22 N.Y. 327.
The judgment of the Supreme Court of Tennessee is reversed, and the cause remanded for further proceedings not inconsistent with this opinion.